internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-107341-99 cc intl date date legend a b c d e f g h date date date date date date date year year do ty ein a date days after date dear this is in response to your letter dated date and letters submitted subsequently on date and date requesting a ruling as to the federal_income_tax consequences of certain transactions on behalf of d based upon the same facts represented herein a similar letter_ruling is being issued to e simultaneous to this letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-107341-99 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination taxpayer represents the following facts a a domestic_corporation is the parent of a corporate group which offers a variety of products and services worldwide a created b a domestic_corporation and contributed certain assets to b a then distributed the stock of b to its shareholders in date year the b spin-off the purpose of the b spin-off was to make the f g and h businesses an independent corporation from a c a domestic sec_936 corporation and a wholly-owned subsidiary of a actively conducted several trades_or_businesses in puerto rico as of date c had an election in place for the puerto rico and possession_tax_credit under sec_936 and the reduced percentage limitation under sec_936 c conducted the f g and h businesses in puerto rico on behalf of a following the b spin-off a created two new wholly-owned subsidiaries d and e in date year c transferred all of its assets relating to f g and h to d and e in date year after the transfer in date of year a distributed the stock of d and e the d and e spin-off to b d owns all of the assets related to the operation of f in puerto rico and e owns all of the assets related to the operation of g and h in puerto rico rulings requested that d may be allowed the benefits of the puerto rico economic activity credit described in sec_30a that d’s adoption of the economic_activity_limitation under sec_936 and 30a for its taxable_year ending date year and subsequent taxable years is not prohibited by the consistency_requirement under sec_936 representations c has an election in effect under code sec_936 to use the reduced percentage limitation method of calculating the credit allowed pursuant to sec_936 as of date c had qualifying actively conducted trades or businesses with regard to f g and h within the meaning of sec_936 and temporary sec_1_936-11t d is not a member of the a group following the d and e spin-off to b plr-107341-99 d is not making an election under sec_936 and is subject_to the general rules provided in sec_936 - regarding intangible_property_income electing the puerto rico economic activity credit the small_business and job protection act of enacted certain provisions that phase out sec_936 of the code over years eliminating it entirely for taxable years beginning after date sec_936 states that except as otherwise provided in sec_936 the sec_936 credit does not apply to any taxable_year beginning after date sec_936 then provides that an existing credit claimant may continue to elect the credit provided for in sec_936 or sec_30a subject_to the limitations of the phase out provisions for those taxpayers who have not elected the percentage limitation under sec_936 the rules of sec_30a apply for taxable years beginning after date the rules of sec_936 are to be used in applying sec_30a sec_30a provides that the provisions of sec_936 including any applicable election thereunder apply as if the credit under sec_30a were a credit under sec_936 for any domestic_corporation to which sec_936 applies sec_30a provides that the credit under sec_30a is treated in the same manner as the credit under sec_936 sec_30a provides that a corporation to which sec_30a applies shall be treated as if it were a corporation electing sec_936 finally sec_30a provides that any term used in sec_30a that is also used in sec_936 shall have the meaning given such term by sec_936 taxpayer requests a ruling that for the tax_year ending date year d may elect to apply sec_30a subject_to the transition_rules under sec_936 and sec_30a d may elect to be treated as a sec_936 corporation and subject_to the puerto rico economic activity credit under sec_30a for the tax_year ending date year if it is a qualified_domestic_corporation as defined in sec_30a and if it satisfies the conditions of sec_30a and a qualifying domestic_corporation must satisfy two conditions it must be an existing credit claimant with respect to puerto rico and it must be a corporation to which sec_936 does not apply for the taxable_year a corporation qualifies as an existing credit claimant by satisfying the requirements of either sec_936 or ii an existing credit claimant is defined in sec_936 as a corporation that was actively conducting a trade_or_business in a possession on date and that had an election under sec_936 in effect for the corporation’s taxable_year that includes date section plr-107341-99 j a ii provides that an existing credit claimant also includes a corporation which acquired all the assets of a trade_or_business of a corporation that satisfies the requirements of sec_936 a corporation otherwise qualifying as an existing credit claimant will cease to qualify if it adds a substantial_new_line_of_business sec_936 taxpayers have represented that c is an existing credit claimant under sec_936 because it is a corporation that was actively conducting a trade_or_business in a possession on date and had a valid sec_936 election in effect for its taxable_year that includes date taxpayer has further represented that d acquired all the assets of a trade_or_business from c thus d qualifies as an existing credit claimant under sec_936 as an existing credit claimant d becomes a qualified_domestic_corporation for purposes of sec_30a if sec_936 does not apply for the taxable_year taxpayer represents that d will not elect the percentage limitation provided for in sec_936 and will choose to calculate its credit pursuant to the economic activity credit described in sec_30a a qualified_domestic_corporation may elect the sec_30a credit if it satisfies both conditions in sec_30a and sec_30a requires that percent or more of the gross_income of the qualified_domestic_corporation for the year period immediately preceding the taxable_year or for such part of such period immediately preceding the close of such taxable_year as may be applicable was derived from sources within a possession sec_30a requires that percent or more of the gross_income of the qualified_domestic_corporation for such period or such part thereof was derived from the active_conduct_of_a_trade_or_business within a possession based on temporary sec_1_936-11t b ii b d satisfies the conditions of sec_30a temporary sec_1 11t b ii b provides that if all the assets of a pre-existing business of an existing credit claimant are acquired by a corporation that is not an existing credit claimant and the acquiring_corporation makes a sec_936 election for the taxable_year that the assets are acquired then the acquiring_corporation will be treated as an existing credit claimant for the year of the acquisition the activity will be considered a pre-existing business of the acquiring_corporation the acquiring_corporation will be deemed to satisfy the rules of sec_936 for the year of acquisition and after making an election under sec_936 a nonaffiliated acquiring_corporation will not be bound by elections under sec_936 and h made by the predecessor existing credit claimant plr-107341-99 this regulation applies to the credit under sec_30a as well as to the sec_936 credit under this regulation d will be treated as satisfying the conditions imposed by sec_30a and consistency_requirement for sec_936 credit limitation sec_30a and sec_936 generally provide a credit allowed against u s income_tax in an amount equal to the portion of the tax which is attributable to non-u s source taxable_income from the active_conduct_of_a_trade_or_business within a possession_of_the_united_states sec_936 imposes a limitation on this credit at the election of the taxpayer one of two limitations applies to the credit in the absence of an election the economic_activity_limitation described under sec_936 and sec_30a applies however under sec_936 the taxpayer may elect to calculate the limitation as a fixed percentage of the credit otherwise allowable sec_936 imposes a consistency_requirement on the percentage credit limitation according to the rules of this election this section provides that i f for any taxable_year an election is not in effect for any possession_corporation which is a member_of_an_affiliated_group any election under this subparagraph for any other member of such group is revoked for such taxable_year and all subsequent taxable years temporary sec_1_936-11t b ii b provides that where all the assets of a pre-existing business of an existing credit claimant are acquired the acquiring_corporation may make a sec_936 election for the taxable_year in which the assets are acquired pursuant to sec_30a and sec_936 and sec_1_936-1 d would make an election to be treated as a sec_936 or sec_30a corporation on the date on which such corporation is required pursuant to sec_6072 and sec_6081 to file its federal_income_tax return for the first taxable_year for which the election is made sec_1_936-1 solely for the purposes of the consistency_requirement under sec_936 affiliation is determined at the end of the corporation’s first taxable_year as a sec_936 corporation because the end of d’s first taxable_year as a sec_936 corporation would be subsequent to the transfer of d to the b group on date year d may elect the percentage limitation under sec_936 or compute the credit limitation by the economic activity credit as provided for in sec_30a sec_1 11t b ii b ruling accordingly based solely upon the information submitted it is held as follows plr-107341-99 d may use the economic activity credit provided under sec_30a for the taxable_year ending date year and for all subsequent taxable years the use of the economic activity credit under sec_30a by d for its taxable_year ending on date year and for subsequent taxable years is not prohibited by the consistency_requirement under sec_936 note that the consistency_requirement requires d and e to use the same method pursuant to sec_936 because the effective date for making the sec_936 election has passed d must also seek section relief from the commissioner in order for this ruling to have the effect herein granted except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether the divisive spin-off described herein satisfies sec_355 for nonrecognition treatment this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and its second authorized representative a copy of this letter must be attached to any federal_income_tax return to which it is relevant sincerely anne shelburne branch office of associate chief_counsel international cc assistant_commissioner international international district operations op in d chief examination_division
